Title: To George Washington from Elijah Hunter, 21 May 1779
From: Hunter, Elijah
To: Washington, George



Sr
State of New york May 21: 1779

I have Just ariv’d from Newyork as I have Been Down with a Flag agreeabl to our Plan I have Been In the City for Several Days and have had Recourse to any Person I Chose and Peticular with Governor Tryon and General Clintons A.D.C. Capt. Andrew which I Was in a Conferrence Several Times with them Conserng The Ensueing Campain They were Very Peticular With me to obtain your Strength also the Strength of the Garrison at west Point and the Posts in the Highlands and Peekskill the Number of Guns in the Forts the Haghths [heights] that Might Command it also whether we Do Not Consider it an Important Post and Whether if they were to Make a Show with Shipping in the Sound with Troops a Board and Make Beleave that they was a going to attack Some Town in Connecticut whether General McDogal would Not Send Some or the Gratest Part of his Troops that way So that upon the whole I am as Sure that as Sertain as there is any Chance for them that a Vigarous attack will be made on the Fort and Posts up the North River as if they was to obtain they Say it would open the Country to them all the Troops from Long Island are Come over to york Island and Simcoes Coar Lies this Side the Bridge At Col. Cortlands Some others have Mov’d up this Side Fort Washington they were anctious I Should Inform them the Road that our Post and Express Rides Goes So that they might be waylaid and their Dispaches Taken from them they Give out that They Expect a Large Reinforsement In to Newyork Soon and another from the west Inges to George But our friends in Newyork Thinks that there wont be But Just a Few to fill up the Regments that are already over Charles Town South Carolina will be a Grand object and I Think there will be an Expedition against it if they Can Possibly Spare Troops as they Say if they Can Take it the State will fall in and Join them and then our Commerse will be So Restricted that we Shall Not be able to Carry on the war there was a Cork Fleet of Ten Sail arivd in Newyork Last Wednesday Four went to Georgia Two to Road Island So that there were Sixteen in the whole I Have as Near as Possible Laid Down their Plan and you in your Wise Judgment will be able to Judge of the Matter and act accordingly My Character Stands Fair with them and they to appearance Look upon me in the Character of a Gentleman as they Treeted me as Such they would wish me to be In the Continental Servise and in as high office as Possible they would be Glad to have me a State Comisory of Prisoners if Possible So that I might have Excuse to Come in often if I was with you Could Give you more Peticulars But Shall Give General McDogal all the Ideas of Matters that I Possibly Can if Sr you Should Think Propr I Should make a Return of your army To Newyork Please to have it Sent to me Peticular and any other News that you may Think of or any Thing that may have attending to Carry on the Plan as I think you have a Propr Idea of the Matter and you Can Let Me Know I have one Grand Matter to open to you when I See you But I Dont Love to Rite you on the Subject I wast Tempted to Let you Know when I Saw you but as I was a Stranger to you I Put it of[f] but I find out more and More of the Matter Every Day Mr Jay Can Give you A Hint of what I mean as I am Clear in my opinion I Expect to Go to Philadelphia Soon and Shall Call and Se you and from Time to Time Give you my opinion on Matters and my Reasons and then you will be able to Judge it is Difficult to Rite to you with Safety without Grat Expence I Send you this by the Bearer who will Call on you for any Letters that you may want to Send this way when he Returns from Philadelphia I am Dear Sr your Most obedient Humbe servt
Elijah Hunter
